266 U.S. 182 (1924)
DAVIS, AGENT APPOINTED BY THE PRESIDENT UNDER THE TRANSPORTATION ACT OF 1920,
v.
CURRIE.
No. 60.
Supreme Court of United States.
Argued October 10, 1924.
Decided November 17, 1924.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF SOUTH CAROLINA.
*183 Mr. Douglas McKay, with whom Mr. Thos. W. Davis was on the brief, for petitioner.
Mr. L.D. Jennings, with whom Mr. A.S. Harby was on the brief, for respondent.
MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
This writ must be dismissed. The petition therefor declared  The sole question presented is, "Can damages for humiliation and wounded feelings be awarded the respondent against the petitioner, the United States Railroad Administration, under the provisions of the Federal Control Act, the proclamations of the President and the general orders of the Director General pursuant thereto?"
At the hearing counsel relied on the following: "The judgment against the Director General of Railroads for wounded feelings and humiliation arising out of a wanton, willful and malicious act of his servant is unauthorized, involving, essentially, the infliction of a penalty upon the Government." The argument was that although the trial court distinctly limited the jury to actual damages, nevertheless, it necessarily follows from the size of the verdict that punitive damages were assessed against and a penalty was imposed upon the United States.
The petition did not state the case presented at the bar.
Dismissed.